Citation Nr: 1129018	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  07-09 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for bronchial asthma, rated 30 percent before October 7, 2009.  

2.  Entitlement to an increased rating for bronchial asthma, rated 60 percent from October 7, 2009.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1967 to November 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2011, the Veteran failed to appear at a hearing before the Board.  


FINDINGS OF FACT

1.  Before October 7, 2009, the Veteran failed to appear for four scheduled VA examinations and did not show good cause for doing so.

2.  From October 7, 2009, bronchial asthma is manifested by an FEV1 of 46 percent of the predicted value. 


CONCLUSIONS OF LAW

1.  The claim for a rating higher than 30 percent for bronchial asthma before October 7, 2009 is denied on the basis of his failure to report for VA medical examinations.  38 C.F.R. § 3.655(a) and (b) (2010).

2.  The criteria for a rating higher than 60 percent for bronchial asthma are not met before or after October 7, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the appellant with the notice required under the VCAA by letter dated in May 2006.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  VA has also satisfied its duty to assist the appellant under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  In connection with the current appeal, available service and private treatment records have been obtained.  

Before October 7, 2009, VA afforded the Veteran several opportunities for VA examinations.  The record shows that the Veteran failed to report for such examinations in September 2006, in February 2007, in July 2007, and in September 2007.  The Veteran has not provided good cause for his failure to report for the examinations.

On VA examination in October 7, 2009, the examination reflects the pertinent medical history and clinical findings consistent with the rating criteria.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

Legal Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  

The disability is rated under Diagnostic Code (DC) 6602 which provides the rating criteria for bronchial asthma.  Under 38 C.F.R. § 4.97, Diagnostic Code 6602, concerning bronchial asthma, a 30 percent evaluation is assigned in cases of FEV-1 of 56- to 70-percent of predicted value; FEV- 1/FVC of 56 to 70 percent; daily inhalational or oral bronchodilator therapy; or inhalational anti-inflammatory medication.

A 60 percent evaluation is in order in cases of FEV-1 of 40- to 55-percent of predicted value; FEV-1/FVC of 40 to 55 percent; at least monthly visits to a physician for required care of exacerbations; or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.

A 100 percent evaluation is warranted for FEV-1 of less than 40-percent of predicted value; FEV-1/FVC less than 40 percent; more than one attack per week with episodes of respiratory failure; or the requirement of daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.

Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b). 

Analysis

Before October 7, 2009 

The Veteran appealed the denial of a rating higher than 30 percent for bronchial asthma before October 7, 2009.  

The Veteran states that his asthma seemed to be getting worse and that he was losing all he had worked for because of his disability.  

The Veteran was scheduled for VA respiratory examinations in September 2006, in February 2007, in July 2007, and in September 2007 to determine that severity of his asthma.  He failed to report for the examinations.  

In the claim for increase, VA made several attempts to provide the Veteran a VA examination.  The Veteran however failed to report for the examinations scheduled in September 2006, in February 2007, in July 2007, and in September 2007.  And the Veteran has not provided good cause for his failure to report for any scheduled examination.  38 C.F.R. § 3.655. 

As a matter of law, under 38 C.F.R. § 3.655, when entitlement to a benefit cannot be established without VA examination, and a claimant, without good cause, fails to report for such examination, and the examination was in conjunction with a claim for increase the, the claim shall be denied.  Here, a VA examination was needed to determine the severity of bronchial asthma before October 7, 2009.  In the absence of good cause shown for failure to report for any examination before October 7, 2009, the claim for increase is denied under 38 C.F.R. § 3.655.

From October 7, 2009

The Veteran also appeals the denial of a rating higher than 60 percent for bronchial asthma from October 7, 2009.  

On VA examination in October 2009, pulmonary function testing showed that the FEV1 was 46 percent of the predicated value, which meets the criteria for a 60 percent rating, but the finding does not more nearly approximate or equate a FEV-1 of less than 40-percent of predicted value for the next higher rating.  Also without more than one attack per week with episodes of respiratory failure, the criteria for the next higher rating on this basis have not met. 






As for high dose corticosteroids or immuno-suppressive medications, the Veteran is on several medications, but only one Flunisolide is a steroid, but the Veteran's dose of 2 inhalations, twice a day, is the recommended dose for an adult, and the maximum dose is four inhalations, twice a day.  The Veteran's dose therefore is not a high dose and the criteria for the next higher rating on this basis have not met. 

Although the Veteran is competent to describe his symptoms as worsening, and his statements about shortness of breath, wheezing, coughing, and exacerbations are credible, the more probative evidence, that is, the objective findings of the pulmonary function test, the medical history, and current medications, which do not support a finding for the next higher rating. 

For the above reasons, a rating higher than 30 percent before October 7, 2009, and a rating higher than 60 percent from October 7, 2009 is not established. 

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is contemplated by the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  

In other words, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology, which are shortness of breath, wheezing, coughing, and exacerbations, which are contemplated by the Rating Schedule under Diagnostic Code 6602, and the Veteran does not have any symptomatology not already encompassed by the Rating Schedule.


ORDER

A rating higher than 30 percent for bronchial asthma before October 7, 2009, is denied.  

A rating higher than 60 percent for bronchial asthma from October 7, 2009, is denied.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


